DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/10/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piltingsrud (US 5,813,171).
Regarding claim 1, Piltingsrud discloses an actuator (see Fig. 5) for automotive applications (the Examiner notes that “for automotive applications” is recited as an intended use, providing no structural limitations, and is accordingly being given no patentable weight1), the actuator comprising:

An actuating element (27b’).
A powertrain (36’, 27a’), wherein the actuating element is acted upon indirectly or directly by the electric motor via the powertrain at an output of the powertrain (see Fig. 5).
Wherein the powertrain includes an Evoloid output gear (27a’) having Evoloid toothing (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing), wherein the Evoloid pinion of the drive shaft has Evoloid toothing (see Col. 9 
Wherein a spacing between axes of rotation of the Evoloid pinion and the Evoloid output gear is the same as a spacing between axes of rotation of the drive shaft of the actuating element (see Fig. 5, showing that the Evoloid pinion and the drive shaft are coaxial, and the Evoloid output gear and the actuating element are also coaxial, meaning that the distance between the axes of the Evoloid pinion and the Evoloid output gear is the same as the spacing between the axes of the drive shaft and the actuating element).
Regarding Claim 2, Piltingsrud further discloses the actuator according to claim 1, wherein the Evoloid pinion is formed on a spigot (see Fig. 4, showing a residual portion of the spigot as 36’).
Regarding Claim 3, Piltingsrud further discloses the actuator according to claim 2, wherein the spigot or the Evoloid pinion is fitted as a whole onto the drive shaft of the electric motor (see Fig. 5).
Regarding Claim 5, Piltingsrud further discloses the actuator according to claim 1, wherein the Evoloid pinion has three teeth (see Fig. 4, showing at least three teeth, and accordingly three teeth are disclosed).
Regarding Claim 6, Piltingsrud further discloses the actuator according to claim 1, wherein the drive shaft of the electric motor and the actuating element extend parallel to one another (see Figs. 4 and 5).
Regarding Claim 7, Piltingsrud further discloses the actuator according to claim 1, wherein the powertrain has a supplementary transmission (28a, 28b, 29a, 29b) in addition to the Evoloid output gear, the supplementary transmission having Evoloid toothing at an input (28a) of the supplementary 
Regarding Claim 8, Piltingsrud further discloses the actuator according to claim 7, wherein the supplementary transmission has one or more (e.g. gears 29a and 29b) further Evoloid toothing in addition to the Evoloid toothing at the input of the supplementary transmission (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing).
Regarding Claim 13, Piltingsrud further discloses the actuator according to claim 1, wherein the Evoloid toothing of the Evoloid output gear includes more teeth as compared with a number of teeth of the Evoloid toothing of the Evoloid pinion (see Fig. 5).
Regarding Claim 17, Piltingsrud further discloses the actuator according to claim 7, wherein the supplementary transmission includes a first gear stage (27b, 28a) downstream the Evoloid pinion and the Evoloid output gear (see Fig. 5) and a second gear stage (28b, 29a) downstream the first gear stage and upstream the actuating element (see Fig. 5), at least one of the first gear stage and the second gear stage including a second Evoloid pinion and a second Evoloid output gear meshingly engageable with the second Evoloid pinion (see Col. 9 Lines 9-10, stating that the gears can be Evoloid gears; see also Col 8 Lines 38-65, disclosing that the gears are the gear reducing train; see also Col. 3 Lines 37-50, disclosing that the gear reducing train includes gears 27-32, and that gear 36 engages with gear 27, and accordingly gears 27-32 and 36 would all have Evoloid toothing).
Regarding Claim 18, Piltingsrud further discloses the actuator according to claim 17, wherein a transmission ratio between the second Evoloid pinion and the second Evoloid output gear is less than a transmission ratio between the Evoloid pinion and the Evoloid output gear upstream the second Evoloid pinion and the second Evoloid output gear (see Figs. 4 and 5, showing that based on the size of the input and output gears, the ratio between the Evoloid pinion and output gear will be greater than the second Evoloid pinion and output gear).
Regarding Claim 19, Piltingsrud further discloses the actuator according to claim 17, wherein at least one of the first gear stage and the second gear stage includes straight-toothed gears (see Figs. 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzberger et al. (US 2020/0003287) in view of Sasnuma et al. (US 2017/0211699). 
 Regarding claim 1, Holzberger discloses an actuator (see Title) for automotive applications (see Abstract), the actuator comprising:
An electric motor (10) having a drive shaft (see Fig. 1) with an Evoloid pinion (13) (see [0042]).
An actuating element (2).
A powertrain (13, 14, 15), wherein the actuating element is acted upon indirectly or directly by the electric motor via the powertrain at an output of the powertrain (see Fig. 1).
Wherein the powertrain includes an Evoloid output gear (15) having Evoloid toothing (see Fig. 1, showing that gears 13 meshes with 14 which meshes with 15, and accordingly would have Evoloid toothing to ensure adequate meshing), wherein the Evoloid pinion of the drive shaft has Evoloid toothing (see [0042]) which meshes with the Evoloid toothing of the Evoloid output gear at an input of the powertrain (see Fig. 1, showing meshing through intermediate gear 14).
Holzberger, does not disclose that a spacing between axes of rotation of the Evoloid pinion and the Evoloid output gear is the same as a spacing between axes of rotation of the drive shaft and the actuating element.
However, Sasnuma, which is similarly directed to a linear actuator driving a nut through a gear train (referring to the embodiment of Fig. 10), teaches an electric motor (12), an actuating element 22, 24), a power train (see Fig. 10, showing pinion 85, and an unnumbered gear attached to nut 24). The power train having a pinion (85) on a drive shaft (12a) that meshes with an output gear (see Fig. 10, 
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that removal of intermediate gear 14 of Holzberger (which functions as a locking unit) would reduce the overall width of the linear actuator, the weight of the actuator, and the complexity of the actuator, for applications where a locking mechanism is unnecessary. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Holzberger with a gear train where the pinion directly drives the output gear with no intermediate gears as taught in Sasnuma to reduce the complexity, weight, and cost of manufacturing the actuator.
Regarding Claim 15, the Combination further suggests the actuator according to claim 1, wherein the actuating element includes a spindle (see Holzberger Fig. 1; see also Sasnuma Fig. 10) that is arranged along an axis of rotation of the Evoloid output gear and is configured to provide linear movement (see Holzberger Fig. 1, showing that output gear 15 is coaxial with the spindle nut 3, and accordingly is arranged along the axis or rotation; see also Sasnuma Fig. 10, showing the output gear coaxial with the spindle nut 24).

Claims 4, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piltingsrud (US 5,813,171) in view of Goldowsky (US 4,310,930).
Regarding Claims 4, 10, and 14 Piltingsrud does not disclose a specific transmission ratio between the Evoloid pinion and the Evoloid output gear. However, Goldowsky which is directed to a similar actuator using a gear train having Evoloid gears (see Col. 3 Lines 40-45), where the transmission 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Piltingsrud with a gear ration of thirty to one between the Evoloid pinion and Evoloid output gear as taught in Goldowsky to quickly reduce the rotational speed between the Evoloid pinion and the rest of the gear train, thereby allowing the rest of the gear train to rotate at slower rotational speeds (see Col. 3 Lines 61-65).
Regarding Claim 11, Piltingsrud does not disclose if the Evoloid output gear is angled in the actuator accordingly to claim 1. However, Goldowsky which is directed to a similar actuator using a gear train having Evoloid gears (see Col. 3 Lines 40-45) wherein the Evoloid toothing of the Evoloid output gear is obliquely angled relative to an axis of rotation of the Evoloid output gear, and wherein the Evoloid toothing of the Evoloid pinion is obliquely angled relative to an axis of rotation of the Evoloid pinion (see Col. 3 Lines 43-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator disclosed in Piltingsrud with helical shaped Evoloid pinion and output gear as taught in Goldowsky to provide high reduction ratio gearing with high efficiently and long life (see Goldowsky Col. 3 Lines 43-45).
Regarding Claim 12, Piltingsrud further discloses the actuator according to claim 11, wherein the axis of rotation of the Evoloid output gear and the axis of rotation of the Evoloid pinion are parallel to each other (see Figs. 4 and 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piltingsrud (US 5,813,171) in view of Hilzinger (DE 102010003044 A1).
Regarding Claim 9, Piltingsrud does not disclose if the gears are made out of plastic. However, Hilzinger, which is directed to a similar actuator having Evoloid gearing and a powertrain (see Fig. 1), where the powertrain has a gear made out of plastic (see [0016] of the translation, disclosing that the Evoloid pinion of the powertrain can be made of plastic).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by making the Evoloid pinion out of plastic would allow for a reduction in the weight of the overall actuator and reduce the cost of producing the actuator through cheaper materials.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least the Evoloid pinion of the actuator disclosed in Piltingsrud out of plastic as taught in Hilzinger to reduce the cost of manufacturing the actuator and to reduce the weight of the overall actuator.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holzberger et al. (US 2020/0003287) in view of Sasnuma et al. (US 2017/0211699) and Laskovy et al. (US 2019/0063568).
Regarding Claim 16, Holzberger further discloses the actuator according to claim 15, wherein the spindle (4) is a threaded spindle (see Fig. 1) and a spindle nut (3) (see Fig. 1), and that the spindle nut is fixed to the Evoloid output gear, not that the threaded spindle is fixed to the Evoloid output gear.
However, Laskovy, which is similarly directed to linear actuators having a threaded spindle and spindle nut (see Fig. 1), teaches that the threaded spindle (22) can be fixed directly to a gear that is rotated by a pinion (20) that is parallel to the threaded spindle (see Fig. 1), with the spindle nut (24) connected to the threaded spindle at an axial end opposite an end at which the output gear (44) is fixed (see Fig. 1, showing that spindle nut would be capable of moving along the length of the threaded spindle, and can be located at an axial end opposite the end the output gear is fixed).

Accordingly it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to fix the threaded spindle to the output gear for the actuator disclosed in Holzberger as taught in Laskovy as a matter of design choice based on the limitations of the intended application (see also MPEP 2143 (VI) (C): Rearrangement of Parts).

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive.
Page 10 Line 29 – Page 11 Line 4: Applicant argues that “Piltingsrud teaches an actuator for opening and closing a window, which differs from the preamble of independent claim 1 reciting an actuator “for automotive applications” and that “such difference in usage renders the claimed configuration different and unsuitable for incorporation into Piltingsrud.” This is not persuasive. Section 2111.022 of the MPEP, and in particular MPEP 2111.02(II) for intended use, sets forth how to determine for automotive applications” which is an intended use for the actuator, with no structure being claimed to actually limit the application to an automotive application (see Pitney Bowes, Inc. v. Hewlett-Packard Co. in MPEP 2111.02 (II)). Furthermore, the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention (see Catalina Mktg. Int’l in MPEP 2111.02 (II)). Applicant does not dispute that “automotive applications” is merely intended use (see Arguments Page 11 Lines 1-4), but argues instead that the “claimed configuration is unsuitable for incorporation into Piltingsrud.” This appears to be a preemptive argument against a rejection based on obviousness, and has no bearing on the analysis of where the preamble is to be given patentable weight.
Page 11 Lines 8-11: Applicant argues that “[t]he only reference to Evoloid gearing in Piltingsrud, as cited by the Examiner, “is claim 4” and that “[d]etails of any Evoloid implementation are not otherwise described.” This is not persuasive. Piltingsrud Claim 4 states: “[t]he assembly of claim 3, wherein all of the gears comprise evoloid gears” and Claim 3 states that the gear reducing train has “first and second gears rotatable about a first axis, said first and second gears having large and small diameter portions, and third and fourth gears rotatable about a second axis parallel to said first axis, said third and fourth gears having large and small diameter portions, wherein the large diameter portion of the 
	Page 11 Lines 16-19: Applicant argues that the newly amended claim language of “a spacing between axes of rotation of the Evoloid pinion and the Evoloid output gear equals a spacing between axes of rotation of the drive shaft and the actuating element.” This is not persuasive. The remapping of the claim language to Piltingsud is necessitated by the claim amendments filed on 08/10/2021, and has been remapped in the rejection of the claims above. In particular, the actuating element in Piltingsrud has been remapped to element 27b, with the Evoloid pinion being 36, the Evoloid output gear being 27a. Such that the spacing between axes of rotation of the Evoloid pinion and the Evoloid output gear is the same as a spacing between axes of rotation of the drive shaft of the actuating element (see Fig. 5, showing that the Evoloid pinion and the drive shaft are coaxial, and the Evoloid output gear and the actuating element are also coaxial, meaning that the distance between the axes of the Evoloid pinion and the Evoloid output gear is the same as the spacing between the axes of the drive shaft and the actuating element).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02 (II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
        
        The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
        
        During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
        
        However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" step. Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
        
        See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).
        2 See MPEP 2111.02 (II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
        
        The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
        
        During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
        
        However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" step. Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
        
        See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).